Title: From Thomas Jefferson to Joseph Yznardi, Sr., 19 July 1804
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


               
                  
                     Dear Sir
                  
                  Washington July 19. 04.
               
               The butt of dry Sherry mentioned in your letter of the 3d. of April came safe to hand. I had already taken measures to make you the remittance for it in consequence of former advice, when I recieved your letter informing me you had drawn on me for the amount. I therefore stopped the remittance. unfortunately my letter mentioning that I should remit, got to you in time to prevent your draught coming and it was not till sometime last month I recieved your favor of Apr. 3. informing me you had stopped the draught. I therefore now inclose you a bill for 200. D. drawn by mr Madison on a merchant in Liverpool having his tobaccoes in hand, and endorsed by myself. the drawee is moreover my old school-fellow and friend so that the bill is most certain of being honored. continuing the favor of sending me once a year a pipe of the same quality, I will hereafter depend on your drawing on me at 30. days sight, which shall be always honored, and will prevent these cross-expectations which disappoint us both. it would be more agreeable if the next pipe you send should be of dry Pacharetti of first quality.   I have regularly put into the hands of the Secretary of state such communications as you have favored me with, of an official nature. I pray you to accept my salutations and assurances of constant esteem and respect.
               
                  
                     Th: Jefferson
                  
               
            